Name: Council Regulation (EEC) No 3132/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for liqueur wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/26 Official Journal of the European Communities 12 . 11 . 83 COUNCIL REGULATION (EEC) No 3132/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for liqueur wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus ( 1984) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , Whereas the Supplementary Protocol to the Agree ­ ment establishing an Association between the Euro ­ pean Economic Community and Cyprus (') came to an end on 31 December 1980 ; whereas to avoid interruption of its trade relations with this country , the Community has made applicable for 1983 the provisions of the abovementioned Protocol in Council Regulation (EEC) No 1922/83 of 11 July 1983 laying down the arrangements applicable to trade with Cyprus (2 ); Whereas, pending the definition of arrangements applicable beyond 31 December 1983 , it is necessary to extend provisionally for 1984 the arrangements which the Community applies currently to trade with Cyprus on the basis of the abovementioned Supplementary Protocol ; Whereas the abovementioned Supplementary Proto ­ col provides for the opening of an annual Com ­ munity tariff quota of 250 000 hectolitres of liqueur wines , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus , at rates of customs duty equal to 30 % of the Com ­ mon Customs Tariff ; whereas this Community tariff quota should be opened for the period 1 January to 31 December 1984 ; Whereas entry under the above Community tariff quota must be conditional on the wines being described as ' liqueur wines ' in the V.I.I document provided for in Regulation (EEC) No 21 15/76 (3); Whereas the wines in question are subject to com ­ pliance with the free-at-frontier reference price ; whereas, in order that such wines may benefit from this tariff quota, Article 18 of Regulation (EEC) No 337/79 (4), as last amended by Regulation (EEC) No 1595/83 ( 5 ), must be complied with ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninter ­ rupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accur ­ ately as possible the true trend of the market in the products in question, such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports of the products in question from Cyprus over a representative reference period and also to the economic outlook for the quota period con ­ cerned ; Whereas, however, neither Community nor national statistics showing the breakdown for the products in question are available and no reliable estimates of future imports can be made ; whereas , in these cir ­ cumstances , the quota should be allocated in initial shares on the basis of the likely demand for these products on the markets of the various Member States ; Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Mem ­ ber States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security , the first instalment of the Community quota should , under present cir ­ cumstances , be fixed at 85 % of the quota volume ; Whereas the Member States ' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in contin ­ uity, any Member State which has almost used up its initial share should draw an additional share (') OJ No L 172, 28 . 6 . 1978 , p . 1 . 0 OJ No L 191 , 15 . 7 . 1983 , p . 1 . ( 3 ) OJNoL237,28 . 8 . 1976, p . 1 . (4) OJNoL54, 5 . 3 . 1979, p . 1 . O OJ No L 163,22 . 6 . 1983 , p . 48 . 12 . 11 . 83 Official Journal of the European Communities No L 312/27 Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any opera ­ tion relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members . HAS ADOPTED THIS REGULATION : from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administra ­ tion requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Whereas , if at a given date in the quota period a substantial quantity remains unused in any Member State, it is essential that that Member State should return a significant proposition to the reserve , to prevent a part of any Community quota from remaining unused in one Member State when it could be used in others ; Article 1 1 . From 1 January to 31 December 1984, Common Customs Tariff duties in respect of the following products originating in Cyprus shall be suspended at the levels shown below within the limits of a Community tariff quota of 250 000 hectolitres : CCT heading No Description Rate ofduty 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other : II . Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol , in containers holding : ex a) Two litres or less :  Liqueur wines of an actual alcoholic strength by volume of 1 5 % vol 5,0 ECU per hi ex b) More than two litres :  Liqueur wines of an actual alcoholic strength by volume of 1 5 % vol 3,9 ECU per hi III . Of an actual alcoholic strength by volume exceeding 1 5 % vol but not exceeding 1 8 % vol , in containers holding : a) Two litres or less : ex 2 . Other :  Liqueur wines 6,1 ECU per hi b) More than two litres : ex 3 . Other :  Liqueur wines 5,0 ECU per hi IV. Of an actual alcoholic strength by volume exceeding 1 8 % vol but not exceeding 22 % vol , in containers holding : a) Two litres or less : ex 2 . Other :  Liqueur wines 6,9 ECU per hi b) More than two litres : ex 3 . Other :  Liqueur wines 6,9 ECU per hi No L 312/28 Official Journal of the European Communities 12 . 11 . 83 Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation . 2 . The admission of these wines under the tariff quota shall be conditional on their being described in the V.I.I document provided for in Regulation (EEC) No 21 15/76 as ' liqueur wines '. 3 . The wines in question shall be subject to com ­ pliance with the free-at-frontier reference price . In order that such wines shall benefit from this tariff quota Article 18 of Regulation (EEC) No 337/79 must be complied with . laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where neces ­ sary to the next unit . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up. 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there are grounds for believing that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . 2 . A first instalment, amounting to 212 060 hecto ­ litres , shall be allocated among the Member States ; the shares which, subject to Article 5 , shall be valid until 31 December 1984 shall be as follows : Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984 . (hectolitres) Benelux 2 000 Denmark 2 000 Germany 4 000 Greece 20 France 20 Ireland 2 000 Italy 20 United Kingdom 202 000 Article 5 Member States shall return to the reserve, not later than 1 October 1984, the unused portion of their ini ­ tial share which, on 15 September 1984, is in excess of 20 % of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . Each Member State shall , not later than 1 October 1984, notify the Commission of the total quantities of the products in question imported up to 15 Sep ­ tember 1984 and charged against the Community quota and of any quantities of the initial shares returned to the reserve . 3 . The second instalment, amounting to 37 940 hectolitres , shall constitute the reserve . Article 3 1 . If 90 % or more of a Member State 's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, then to the extent permitted by the amount of the reserve that Member State shall forthwith , by notifying the Com ­ mission , draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next unit . 2 . If, after one of its initial shares has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve , that Mem ­ ber State shall , in accordance with the conditions Article 6 The Commission shall keep an account of the shares opened by Member States in accordance with Articles 2 and 3 and shall , as soon as it is notified , inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1984, of the amount in the reserve after quantities have been returned pursuant to Article 5 . The Commission shall ensure that any drawing which exhausts the reserve does not exceed the bal ­ 12 . 11 . 83 Official Journal of the European Communities No L 312/29 ance available and, to this end, shall indicate the amount thereof to the Member State which makes such last drawing. imports of the products in question entered with the customs authorities for free circulation . Article 8 At the request of the Commission, the Member States shall inform it of imports of the products con ­ cerned actually charged against their shares . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . Article 9 The Member States and the Commission shall coop ­ erate closely in order to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1984. 3 . The extent to which a Member State has used up its share shall be determined on the basis of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1983 . For the Council The President G. ARSENIS